—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Glover, J.), entered August 9, 2000, which, upon the denial of their motion, in effect, pursuant to CPLR 4404, to set aside a jury verdict, is in favor of the defendant and against them, dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion to set aside the verdict as against the weight of the evidence, as it was based upon a fair interpretation of the evidence (see, Farrell v Lewarn, 275 AD2d 760; White v Rubinstein, 255 AD2d 378). The jury’s finding that the defendant was negligent but that his negligence was not a proximate cause of the accident is not inconsistent (see, Campbell v Crimi, 267 AD2d 343; Miglino v Supermarkets Gen. Corp., 243 AD2d 451). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.